Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing JOHN HANCOCK FUNDS II Statement of Additional Information December 31, 2007 Retirement Distribution Portfolio This Statement of Additional Information (SAI) provides information about a separate series of John Hancock Funds II (JHF II): the Retirement Distribution Portfolio (Class A, Class B, Class C, Classes R, R1, R2, R3, R4 and R5, Class 1 and Class I only) (the Fund) in addition to the information that is contained in the Funds prospectus dated December 26, 2007, as amended September 30, 2008 (the Prospectus). In this SAI, the term fund refers generally to all of the series of JHF II, including the Fund. The Fund is a fund of funds that currently invests in a number of other funds of JHF II and John Hancock Funds III (JHF III) and may also invest in other funds for which the Funds investment adviser or any of its affiliates serves as investment adviser (each, an Affiliated Underlying Fund). In addition, the Fund may also invest in investment companies where the adviser is not the same as, or affiliated with, the adviser to the Fund and in the other permitted investments described in the Prospectus. (Collectively, all investment companies in which the Fund may invest, including Affiliated Underlying Funds, are referred to as Underlying Funds.) This SAI is not a prospectus. It should be read in conjunction with the Prospectus, copies of which can be obtained free of charge by contacting: John Hancock Signature Services, Inc. 1 John Hancock Way, Suite 1000 Boston, MA 02217-1000 (800)-225-5291 www.jhfunds.com TABLE OF CONTENTS ORGANIZATION OF JOHN HANCOCK FUNDS II 3 INVESTMENT POLICIES 3 OTHER INSTRUMENTS 7 RISK FACTORS 22 HEDGING AND OTHER STRATEGIC TRANSACTIONS 31 INVESTMENT RESTRICTIONS 42 PORTFOLIO TURNOVER 44 THOSE RESPONSIBLE FOR MANAGEMENT 44 SHAREHOLDERS OF JHF II 50 INVESTMENT MANAGEMENT ARRANGEMENTS AND OTHER SERVICES 50 DISTRIBUTION AGREEMENTS 53 SALES COMPENSATION 54 NET ASSET VALUE 59 ELIGIBLE INVESTORS FOR CLASS R, R1, R2, R3, R4, R5, 5 AND CLASS 1 SHARES 66 SPECIAL REDEMPTIONS 67 ADDITIONAL SERVICES AND PROGRAMS 67 PURCHASES AND REDEMPTIONS THROUGH THIRD PARTIES 69 DESCRIPTION OF FUND SHARES 70 ADDITIONAL INFORMATION CONCERNING TAXES 71 PORTFOLIO BROKERAGE 75 LEGAL AND REGULATORY MATTERS 77 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 77 CUSTODY OF PORTFOLIO SECURITIES 77 CODES OF ETHICS 77 APPENDIX A  DEBT SECURITY RATINGS A-1 APPENDIX B  POLICY REGARDING DISCLOSURE OF PORTFOLIO HOLDINGS B-1 APPENDIX C  PORTFOLIO MANAGER INFORMATION C-1 APPENDIX D  PROXY VOTING POLICIES AND PROCEDURES D-1 2 ORGANIZATION OF JOHN HANCOCK FUNDS II JHF II was organized on June 28, 2005 as a Massachusetts business trust under the laws of The Commonwealth of Massachusetts and is an open-end investment management company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund is a series of JHF II. John Hancock Investment Management Services, LLC (formerly, Manufacturers Securities Services, LLC) (the Adviser) is the investment adviser to JHF II and the Fund. The Adviser is a Delaware limited liability corporation whose principal offices are located at 601 Congress Street, Boston, Massachusetts 02210. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended. The ultimate controlling parent of the Adviser is Manulife Financial Corporation (MFC), a publicly traded company based in Toronto, Canada. MFC is the holding company of The Manufacturers Life Insurance Company and its subsidiaries, collectively known as Manulife Financial. Manulife Financial is a leading Canadian-based financial services group serving millions of customers in 19 countries and territories worldwide. Operating as Manulife Financial in Canada and Asia, and primarily as John Hancock in the United States, the group offers clients a diverse range of financial protection products and wealth management services through its extensive network of employees, agents and distribution partners. MFC trades as MFC on the Toronto Stock Exchange, New York Stock Exchange (the NYSE) and Philippine Stock Exchange, and under 0945 on the Stock Exchange of Hong Kong. MFC can be found on the Internet at www.manulife.com. INVESTMENT POLICIES The principal strategies and risks of investing in the Fund are described in the Prospectus. Unless otherwise indicated in the applicable Prospectus or SAI, the investment objective and policies of the Fund may be changed without shareholder approval. The Fund and the Underlying Funds may invest in the types of instruments described below, unless otherwise indicated in the applicable Prospectus or SAI. The Fund seeks to provide a targeted (non-guaranteed) quarterly distribution as described in the Prospectus. The Fund intends to apply for an order from the Securities and Exchange Commission (the SEC) granting it an exemption from Section 19(b) of the 1940 Act and Rule 19b-1 thereunder to permit the Fund to include realized long-term capital gains as a part of its regular distributions to Shareholders more frequently than would otherwise be permitted by the 1940 Act (generally once per taxable year). There can be no assurance as to when or whether the SEC will grant such relief. As a result, the Fund has no current expectation that it will be in a position to include long-term capital gains in Fund distributions more frequently than is permitted under the 1940 Act in the absence of such an exemptive order. Money Market Instruments Money market instruments (and other securities as noted under the Fund description) may be purchased for temporary defensive purposes. U.S. Government And Government Agency Obligations U.S. Government Obligations. U.S. government obligations are debt securities issued or guaranteed as to principal or interest by the U.S. Treasury. These securities include treasury bills, notes and bonds. GNMA Obligations. GNMA obligations are mortgage-backed securities guaranteed by the Government National Mortgage Association (GNMA), which guarantee is supported by the full faith and credit of the U.S. government. U.S. Agency Obligations. U.S. government agency obligations are debt securities issued or guaranteed as to principal or interest by an agency or instrumentality of the U.S. government pursuant to authority granted by Congress. U.S. government agency obligations include, but are not limited to: -Student Loan Marketing Association; 3 -Federal Home Loan Banks (FHLBs); -Federal Intermediate Credit Banks; and -Federal National Mortgage Association (Fannie Mae). U.S. Instrumentality Obligations. U.S. instrumentality obligations include, but are not limited to, the Export-Import Bank and Farmers Home Administration. Some obligations issued or guaranteed by U.S. government agencies or instrumentalities are supported by the right of the issuer to borrow from the U.S. Treasury or the Federal Reserve Banks, such as those issued by Federal Intermediate Credit Banks. Others, such as those issued by the Fannie Mae, FHLBs and the Federal Home Loan Mortgage Corporation (Freddie Mac) are supported by discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality. In addition, other obligations such as those issued by the Student Loan Marketing Association are supported only by the credit of the agency or instrumentality. There are also separately traded interest components of securities issued or guaranteed by the U.S. Treasury. No assurance can be given that the U.S. government will provide financial support for the obligations of such U.S. government-sponsored agencies or instrumentalities in the future, since it is not obligated to do so by law. In this document, U.S. government securities refers not only to securities issued or guaranteed as to principal or interest by the U.S. Treasury but also to securities that are backed only by their own credit and not the full faith and credit of the U.S. government. Municipal Obligations Municipal Bonds. Municipal bonds are issued to obtain funding for various public purposes, including the construction of a wide range of public facilities such as airports, highways, bridges, schools, hospitals, housing, mass transportation, streets and water and sewer works. Other public purposes for which municipal bonds may be issued include refunding outstanding obligations, obtaining funds for general operating expenses and obtaining funds to lend to other public institutions and facilities. In addition, certain types of industrial development bonds are issued by or on behalf of public authorities to obtain funds for many types of local, privately operated facilities. Such debt instruments are considered municipal obligations if the interest paid on them is exempt from federal income tax. The payment of principal and interest by issuers of certain obligations purchased may be guaranteed by a letter of credit, note repurchase agreement, insurance or other credit facility agreement offered by a bank or other financial institution. Such guarantees and the creditworthiness of guarantors will be considered by the subadviser in determining whether a municipal obligation meets investment quality requirements. No assurance can be given that a municipality or guarantor will be able to satisfy the payment of principal or interest on a municipal obligation. Municipal Notes. Municipal notes are short-term obligations of municipalities, generally with a maturity ranging from six months to three years. The principal types of such notes include tax, bond and revenue anticipation notes and project notes. Municipal Commercial Paper. Municipal commercial paper is a short-term obligation of a municipality, generally issued at a discount with a maturity of less than one year. Such paper is likely to be issued to meet seasonal working capital needs of a municipality or interim construction financing. Municipal commercial paper is backed in many cases by letters of credit, lending agreements, note repurchase agreements or other credit facility agreements offered by banks and other institutions. Federal tax legislation enacted in the 1980s placed substantial new restrictions on the issuance of the bonds described above and in some cases eliminated the ability of state or local governments to issue municipal obligations for some of the above purposes. Such restrictions do not affect the federal income tax treatment of municipal obligations issued prior to the effective dates of the provisions imposing such restrictions. The effect of these restrictions may be to reduce the volume of newly issued municipal obligations. Issuers of municipal obligations are subject to the provisions of bankruptcy, insolvency and other laws affecting the rights and remedies of creditors, such as the Federal Bankruptcy Act, and laws, if any, that may be enacted by Congress or state legislatures extending the time for payment of principal or interest, or both, or imposing other constraints upon enforcement of such obligations. There is also the possibility that as a result of litigation or other 4 conditions the power or ability of any one or more issuers to pay when due the principal of and interest on their municipal obligations may be affected. The yields of municipal bonds depend upon, among other things, general money market conditions, general conditions of the municipal bond market, size of a particular offering, the maturity of the obligation and rating of the issue. The ratings of Standard & Poors (S&P) and Moodys Investors Service, Inc. (Moodys) and Fitch Investors Service (Fitch) represent their respective opinions on the quality of the municipal bonds they undertake to rate. It should be emphasized, however, that ratings are general and not absolute standards of quality. Consequently, municipal bonds with the same maturity, coupon and rating may have different yields and municipal bonds of the same maturity and coupon with different ratings may have the same yield. See Appendix A for a description of ratings. Many issuers of securities choose not to have their obligations rated. Although unrated securities eligible for purchase must be determined to be comparable in quality to securities having certain specified ratings, the market for unrated securities may not be as broad as for rated securities since many investors rely on rating organizations for credit appraisal. Canadian and Provincial Government and Crown Agency Obligations Canadian Government Obligations. Canadian Government obligations are debt securities issued or guaranteed as to principal or interest by the Government of Canada pursuant to authority granted by the Parliament of Canada and approved by the Governor in Council, where necessary. These securities include treasury bills, notes, bonds, debentures and marketable Government of Canada loans. Canadian Crown Obligations. Canadian Crown agency obligations are debt securities issued or guaranteed by a Crown corporation, company or agency (Crown Agencies) pursuant to authority granted by the Parliament of Canada and approved by the Governor in Council, where necessary. Certain Crown Agencies are by statute agents of Her Majesty in right of Canada, and their obligations, when properly authorized, constitute direct obligations of the Government of Canada. These obligations include, but are not limited to, those issued or guaranteed by the: -Export Development Corporation; -Farm Credit Corporation; -Federal Business Development Bank; and -Canada Post Corporation. In addition, certain Crown Agencies that are not, by law, agents of Her Majesty, may issue obligations that, by statute, the Governor in Council may authorize the Minister of Finance to guarantee on behalf of the Government of Canada. Other Crown Agencies that are not, by law, agents of Her Majesty, may issue or guarantee obligations not entitled to be guaranteed by the Government of Canada. No assurance can be given that the Government of Canada will support the obligations of Crown Agencies that are not agents of Her Majesty, which it has not guaranteed, since it is not obligated to do so by law. Provincial Government Obligations. Provincial Government obligations are debt securities issued or guaranteed as to principal or interest by the government of any province of Canada pursuant to authority granted by the provincial Legislature and approved by the Lieutenant Governor in Council of such province, where necessary. These securities include treasury bills, notes, bonds and debentures. Provincial Crown Agency Obligations. Provincial Crown Agency obligations are debt securities issued or guaranteed by a provincial Crown corporation, company or agency (Provincial Crown Agencies) pursuant to authority granted by the provincial Legislature and approved by the Lieutenant Governor in Council of such province, where necessary. Certain Provincial Crown Agencies are by statute agents of Her Majesty in right of a particular province of Canada, and their obligations, when properly authorized, constitute direct obligations of such province. Other Provincial Crown Agencies that are not, by law, agents of Her Majesty in right of a particular province of Canada, may issue obligations that, by statute, the Lieutenant Governor in Council of such province may guarantee, or may authorize the Treasurer thereof to guarantee, on behalf of the government of such province. Finally, other Provincial Crown Agencies that are not, by law, agencies of Her Majesty, may issue or guarantee obligations not entitled to be guaranteed by a provincial government. No assurance can be given that the government of any province of Canada will support the obligations of Provincial Crown Agencies that are not agents 5 of Her Majesty, which it has not guaranteed, as it is not obligated to do so by law. Provincial Crown Agency obligations described above include, but are not limited to, those issued or guaranteed by a: -provincial railway corporation; -provincial hydroelectric or power commission or authority; -provincial municipal financing corporation or agency; and -provincial telephone commission or authority. Any Canadian obligation acquired will be payable in U.S. dollars. Certificates Of Deposit, Time Deposits and Bankers Acceptances Certificates of Deposit. Certificates of deposit are certificates issued against funds deposited in a bank or a savings and loan. They are issued for a definite period of time and earn a specified rate of return. Time Deposits. Time deposits are non-negotiable deposits maintained in banking institutions for specified periods of time at stated interest rates. Bankers Acceptances. Bankers acceptances are short-term credit instruments evidencing the obligation of a bank to pay a draft that has been drawn on it by a customer.
